Case 6:20-cv-00737-ADA Document 11-2 Filed 10/27/20 Page 1 of 3




         EXHIBIT A
10/5/2020                Case 6:20-cv-00737-ADA Document
                                                     Detail11-2
                                                            by EntityFiled
                                                                      Name 10/27/20 Page 2 of 3

 Florida Department of State                                                                                     D           C




      Department of State / Division of Corporations / Search Records / Search by Entity Name /




search.sunbiz.org/Inquiry/CorporationSearch/SearchResultDetail?inquirytype=EntityName&directionType=Initial&searchNameOrder=GREATGIGZSO…   1/2
10/5/2020                Case 6:20-cv-00737-ADA Document
                                                     Detail11-2
                                                            by EntityFiled
                                                                      Name 10/27/20 Page 3 of 3



        Detail by Entity Name
        Florida Limited Liability Company
        GREATGIGZ SOLUTIONS, LLC
        Filing Information

        Document Number                       L20000142322
        FEI/EIN Number                        NONE
        Date Filed                            05/26/2020
        State                                 FL
        Status                                ACTIVE
        Principal Address

        600 S DIXIE HWY
        #605
        WEST PALM BEACH, FL 33401
        Mailing Address

        600 S DIXIE HWY
        #605
        WEST PALM BEACH, FL 33401
        Registered Agent Name & Address

        POTTER, EUGENE
        600 S DIXIE HWY
        #605
        WEST PALM BEACH, FL 33401
        Authorized Person(s) Detail

        Name & Address

        Title AMBR

        JOAO, RAYMOND A
        122 BELLEVUE PLACE
        YONKERS, NY 10703


        Annual Reports

        No Annual Reports Filed


        Document Images

        05/26/2020 -- Florida Limited Liability    View image in PDF format




                                                               Florida Department of State, Division of Corporations




search.sunbiz.org/Inquiry/CorporationSearch/SearchResultDetail?inquirytype=EntityName&directionType=Initial&searchNameOrder=GREATGIGZSO…   2/2
